Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mandy Decker on April 21, 2021.

The application has been amended as follows: 
IN THE CLAIMSPlease substitute these claims for the present claims.1.	An anode for a rechargeable battery, comprising:
(a) silicon; and 
(b) a crosslinked polysiloxane binder, comprising: 
	(i) polysiloxane comprising polydimethylsiloxane (PDMS); and
	(ii) crosslinkers selected from the group consisting of triethoxyphenylsilane (TEPS), boric acid, and combinations thereof,
wherein the crosslinked polysiloxane binder comprises the crosslinkers in an amount from about 50 wt% to less than 100 wt% of the total weight of the crosslinked polysiloxane binder.
2-4.	(Canceled).			5.	The anode of claim 1, wherein a mass ratio of the crosslinkers, selected from the group consisting of triethoxyphenylsilane (TEPS), boric acid, and combinations thereof, to PDMS is 0.9:1 to about 1.1:1
	6.	The anode of claim 1, wherein the binder comprises the crosslinkers in a mass % of TEPS: boric acid of 80:20.
	7.	The anode of claim 1, wherein the binder comprises a mass% of PDMS of about 50% to 92.5%, TEPS of about 0% to 30%, and boric acid of about 5% to 20%.
	8.	The anode of claim 1, wherein the binder comprises a mass% of PDMS:TEPS:boric acid of 50:30:20.
	9.	The anode of claim 1, wherein the anode is prepared from a slurry comprising the 
	10.	The anode of claim 9, wherein the silicon of the slurry comprises 
	11.	The anode of claim 10, wherein  the [[a]] silicon nanoparticle, [[:]] the carbon black, [[:]] and the crosslinked polysiloxane binder are provided in a mass ratio of 3:1:1.
	12.	The anode of claim 9, wherein the anode is a cured anode, which has been cured in ambient air.
	13.	The anode of claim 10, wherein the silicon nanoparticles have a 30-50 nm average particle size.
further comprises diglyme.
	15.	The anode of claim 9, wherein the crosslinked polysiloxane binder is provided as a solution in tetrahydrofuran.
	16.	The anode of claim 15, wherein the crosslinked polysiloxane binder is provided in solution at 10-15 wt%. 
	17. 	The anode of claim 1, wherein the anode  comprising the silicon provided asthe TEPS and the boric acid.
	18.	The anode of claim 1, wherein the silicon comprises about 60 wt% of the anode.
	19.	The anode of claim 18, wherein the anode is a cured anode, which has been cured in ambient air at a temperature of about 130 ºC to about 150 ºC.
	20.	A rechargeable battery comprising the anode of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727